PER CURIAM.
The complaint on habeas corpus is that appellant was ill before and at the time of his trial, that the trial was unduly delayed, that he was not granted process to get at government’s expense witnesses in confinement across the continent at Alcatraz and McNeils Island prisons; and that though counsel was appointed for him the counsel advised him to plead guilty and obtain four years of imprisonment, the prosecution contending for eight years, and the law authorizing twenty-five years. A plea of guilty entered under those circumstances was not under such duress as to make it and the sentence pronounced upon it void in a collateral attack upon it. The witnesses desired were outside the district and far beyond 100 miles, and no law provided for getting them at the expense of the government. 28 U.S.C.A. § 656. The refusal, if wrong, would be remediable by appeal and not by habeas corpus. The judgment discharging the writ is affirmed.